Citation Nr: 0830358	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) (claimed as a stomach disorder).  

3.  Entitlement to service connection for asthma (claimed as 
an upper respiratory disorder). 


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from March 1969 to February 
1973.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board here recognizes claimed disorders on appeal 
including asthma and GERD, based on that recognition by the 
RO, as well as on medical evidence presented which identifies 
those diseases as claimed.  

The Board hereby refers to the RO implied claims for service 
connection for cervical and thoracic spine disorders, as 
reasonably raised by the evidentiary record.  The RO should 
take appropriate action on those claims.


FINDINGS OF FACT

1.  A low back disorder was not noted upon entry into 
service, and clear and unmistakable evidence is not present 
to support either the existence of a low back disorder prior 
to service or an increase in severity of a low back disorder 
during service.

2.  The evidence preponderates in favor of the conclusion 
that a low back disorder developed in service.  

3.  The evidence preponderates against the conclusion that 
GERD developed in service or is otherwise causally related to 
service.  

4.  The evidence preponderates against the conclusion that 
asthma developed in service or is otherwise causally related 
to service.  


CONCLUSIONS OF LAW

1.  The presumption of sound condition at entry into service 
is applicable for the veteran's low back, and is not rebutted 
by clear and unmistakable evidence.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2004 & 2007).

2.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Gastroesophageal reflux disease (GERD) was not incurred 
in service and is not otherwise causally related to service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  Asthma was not incurred in service and is not otherwise 
causally related to service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

With regard to the claim for service connection for a low 
back disorder, the Board has herein granted the benefit 
sought, and hence there is no reasonable possibility that 
additional notice and development would further that service 
connection claim.  

In addition, VA has fulfilled the above requirements in this 
case regarding the other two issues on appeal.  By VCAA 
letters in June and December of 2005 addressing the appealed 
claims for service connection for GERD and asthma, the 
veteran was informed of the notice and duty-to-assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate the claims.

Each of these two VCAA notice letters preceded a decision the 
subject of this appeal, with the June 2005 letter preceding 
an August 2005 decision and the 

December 2005 letter preceding a March 2006 decision, with 
each of the decisions addressing the veteran's original 
claims for service connection for GERD and asthma.  The VCAA 
letters informed the veteran of the bases of review and the 
requirements to sustain the claims.  She was also told by 
these two letters that it was ultimately her responsibility 
to see that pertinent evidence not in Federal possession is 
obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
June 2005 and December 2005 VCAA notice letters addressing 
the appealed service connection claims for GERD and asthma 
did not address the downstream issues of initial rating and 
effective date with regard to service connection for these 
disorders, such errors are harmless and moot, because the 
claims are herein denied.  Further, the veteran was afforded 
Dingess-type notice by a an additional VCAA letter issued in 
July 2006, and her claim was thereafter readjudicated by an 
SOC in January 2007.
 
The March 2005 VCAA letter also requested that the veteran 
advise of any VA and private medical sources of evidence 
pertinent to her claim, and provide necessary authorization 
to obtain those records.  It also requested evidence and 
information about treatment after service, in support of the 
claim.  Although she stated in a March 2007 submission 
accompanying her VA Form 9 that she had received additional 
treatment for her claimed disorders, she did not provide 
identifying or contact information for these sources of 
treatment, and did not provide authorization to obtain any 
records treatment, despite the repeated requests by the RO in 
the three VCAA letters noted hereinabove, for records of 
treatment or for information and authorization to obtain 
those records. 

The Board notes in this regard that "[t]he duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Furthermore, while VA does have a duty 
to assist the veteran in the development of a claim, that 
duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  She was appropriately informed, including by the 
appealed rating decisions and an SOC, of records obtained, 
and, by implication, of records not obtained.  She was also 
adequately informed of the importance of obtaining all 
relevant records, and of her ultimate responsibility to see 
that records are obtained in furtherance of her claims.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Here, the veteran was afforded an examination in November 
2006 addressing all the disorders in the appealed claims, and 
the Board finds that this examination report, taken together 
with the balance of the evidence of record, is adequate for 
the present adjudication of the claims for service connection 
for GERD and asthma.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The veteran has addressed her claims by written statements.  
She did not request a hearing to provide testimony in 
furtherance of her claims, though she was offered a hearing 
including by the VA From 9 which she completed to perfect her 
appeal.  There is no indication that she desires a further 
opportunity to address her claims.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since she was given ample 
notice and opportunity to remedy deficiencies in her claims.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Laws Governing Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

III.  Claim for Service Connection for Low Back Disorder

In a statement accompanying her VA Form 9 submitted in March 
2007, the veteran averred that she had injured her back twice 
in service - once in the coccygeal area when she landed on 
ice while skydiving in Alaska and slipped off her feet upon 
landing, and once on another jump when her parachute canopied 
and she landed at a speed of 20 to 30 miles per hour, landing 
on her feet and falling to her knees with much force 
ascending into her back.  She reported experiencing 
excruciating pain with that second landing, but denied going 
to sick call because she had been discouraged from doing so.  

Also in that statement, she reported that her mother noted 
her loss of height upon her return from service.  The veteran 
contended that she was five feet, four-and-a-half inches upon 
service entry and five feet, three-and-a-quarter inches upon 
service separation, but that they had rounded down upon 
service entry, for the reason, she was told, that they 
recorded only whole inches, and they rounded up upon service 
separation, for the reason, she was told, to make the record 
consistent with her service entrance record.  She added that 
she began going to a massage therapist for her back pain upon 
her service separation, with sporadic treatment based on her 
ability to pay for treatment.  She further noted that she had 
become accustomed to chronic pain during her period of 
service.    

In her March 2007 submitted statement, the veteran also 
reported having to perform a lot of heavy lifting over her 
head in the course of her service duties, and that she still 
had pain and loss of feeling in her hands and arms, for which 
she had seen a medical tech in service.

Service clinical records show treatment in July 1971 for 
complaints of injury to her back one month prior.  X-rays 
were noted as showing an old compression fracture, and the 
examiner assessed that no treatment was needed.  

A thoracic spine X-ray report in August 1971 noted "a little 
loss of height anteriorly at C6 with some anterior lipping at 
this level," and that there "appears to be a minimal amount 
of similar change at the anterior aspect of T7," as well as 
"a little loss of height at L1."  The examiner further 
noted that "these changes are felt to be secondary to old 
compression fractures.  The examiner also found "Schmorl's 
node-type defects . . . at multiple levels of the lower 
thoracic spine."  "[A] little scoliosis" convex to the 
left was also noted in the lower thoracic/upper lumbar 
region.  

The veteran received orthopedic treatment early in September 
1971 for complaints of back pain at the T2 to L2 level.  An 
X-ray of July 30 was noted to find an old compression 
fracture.  A history of injury in May 1971 was also noted.  
The orthopedist informed that the veteran worked in an 
assembly line and had numbness in the arms at times without 
other peripheral symptoms.  The orthopedist further noted 
that the veteran had a history of a fall in May 1971 with a 
diagnosis of compression fracture at T10.  The orthopedist 
found increased dorsal kyphosis, poor posture, and obesity.  
The orthopedist assessed, pertinently, postural defect in the 
mid dorsal region and spasm.  

Upon a walk-in treatment in September 1972, the veteran 
complained of low back pain, having done heavy lifting the 
day before.  The examiner reported full active range of 
motion of the spine and no radicular findings.  Treatment 
included heat and pain medication.  

The veteran's service separation examination report, dated in 
November 1972, notes back pain, and further notes that the 
veteran had a possible T-10 compression fracture in May 1971, 
with muscle spasms noted to have been diagnosed by an 
orthopedic clinic in September 1971.  

The veteran was afforded a VA examination in November 2006 
addressing her claimed back disorder, but that examiner 
surmised that there was no record of any back injury in 
service, and accordingly concluded that the compression 
fractures noted in service "likely" related to pre-service 
back injury.  

The above evidence indicates that neither a low back disorder 
nor a compression fracture of the spine was noted upon 
service entrance examination.  In the absence of clear and 
unmistakable evidence both that a low back disorder existed 
prior to service and did not increase in severity during 
service, the presumption of a sound low back upon service 
entry is not overcome.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  Therefore, the claim is one for service connection, 
not aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

Because the presumption of soundness is not overcome in this 
case, the multiple compression fractures noted upon August 
1971 X-rays must be accepted as having occurred in service, 
and may, in any event, be consistent with the veteran's 
reported history of in-service jump injuries..  The November 
2006 VA examiner failed to note the history of injury with 
possible compression fracture in May 1971 as noted upon 
service separation in November 1972.  The November 2006 VA 
examiner also concluded that the veteran "does likely have 
back p[ai]n" which the examiner related to these past 
compression fractures.  Accordingly, and considering the 
doctrine of resolving reasonable doubt in favor of the 
veteran as to all issues, the Board finds that the 
preponderance of the evidence favors service connection for a 
low back disorder, consistent with the history of compression 
fractures, as documented by in-service X-rays.  38 C.F.R. 
§§ 3.102, 3.303.  
 
IV.  Claim for Service Connection for Asthma

The veteran has claimed entitlement to service connection for 
asthma as related to a bout of pneumonia in service.  Service 
clinical records indeed reflect that she was treated for 
pneumonia in service in August 1970.  However, there is no 
in-service record of ongoing respiratory difficulties in 
service thereafter, or upon service separation examination in 
November 1972.  There is also no documentation of respiratory 
difficulties for years after service.  The veteran, in her 
statement accompanying her VA Form 9 received in March 2007, 
informed that she had severe pneumonia in service and 
received treatment including use of a "Byrd" respirator, 
which she contends did damage to her lungs, and that doctors 
and nurses in service informed her that she would likely have 
recurrences of pneumonia and asthma because pneumonia 
typically recurs.  She further informed of post-service 
illness including pneumonia, and losses to lung function for 
unknown causes.  She added that she had seen a specialist 
over the past 15 years for her respiratory difficulties.  

VA treatment records from 2003 through 2006 within the claims 
file document current asthma.  However, the veteran has 
presented no medical evidence causally linking current asthma 
to her pneumonia in service.  Such a theorized link between 
two seemingly unrelated disorders is beyond the ambit of lay 
knowledge, and would require medical evidence to be 
cognizable to support the claim.  Espiritu; cf. Jandreau.  
Hence, the veteran's lay opinion of such a link cannot serve 
to support the claim.  A VA examination afforded the veteran 
in November 2006 to address the question of etiology as 
related to service noted the absence of asthma in service, 
and found no evidence of an association to service.  Here, in 
the absence of such cognizable medical evidence of a causal 
link to service, the claim must be denied.  The preponderance 
of the evidence is against the claim, and, therefore, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

V.  Claim for Service Connection for GERD

The veteran claims that her current GERD stems from her 
pneumonia episode in service, alleging that she had a severe 
stomach infection when she had pneumonia in service.  
However, she provides no medical evidence of an etiological 
link between this documented pneumonia in August 1970, and 
her current GERD.  Her GERD is also not shown otherwise to 
have been present in service.

VA treatment records from 2003 through 2006 contained within 
the claims folder do document current GERD.  However, a VA 
examination afforded the veteran in November 2006 to address 
the question of etiology as related to service noted the 
absence of GERD in service, and found no evidence of an 
association to service.  In the absence of evidence causally 
linking her currently diagnosed GERD to service, the 
preponderance of the evidence is against her claim.  
38 C.F.R. § 3.303.  The veteran's own statements are not 
cognizable to support such a causal link, because the veteran 
does not contend that she had GERD in service, but rather 
that her pneumonia infection in service caused her currently 
claimed disorder.  As above, such a theorized link between 
two seemingly unrelated disorders is beyond the ambit of lay 
knowledge, and would require medical evidence to be 
cognizable to support the claim.  Hence, the veteran's lay 
opinion of such a link cannot serve to support the claim.  
Here, in the absence of such cognizable medical evidence of a 
causal link to service, the claim must be denied.  The 
preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 


ORDER

Service connection for a low back disorder is granted.

Service connection for GERD is denied. 

Service connection for asthma is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


